FILED
                              NOT FOR PUBLICATION                           JAN 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 FRANCISCO ALVARADO-MANJIVAR,                     No. 06-70463

               Petitioner,                        Agency No. A027-649-832

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Francisco Alvarado-Manjivar, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
abuse of discretion the denial of a motion to reopen, Valeriano v. Gonzales, 474
F.3d 669, 672 (9th Cir. 2007), and we deny the petition for review.

       The BIA acted within its broad discretion in determining the evidence

submitted with the motion to reopen was insufficient to warrant reopening. See

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law.”).

       Alvarado-Manjivar’s due process contention is unavailing.

       PETITION FOR REVIEW DENIED.




AP/Research                                 2                                      06-70463